Case 2:16-bk-55404         Doc 135     Filed 02/11/21 Entered 02/11/21 15:22:08              Desc Main
                                      Document      Page 1 of 2



                            UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 In re:                                          :       Case No. 16-55404

          Colleen Theresa Carman                 :       Chapter 13

                 Debtor.                         :       Judge John E. Hoffman, Jr.

 TRUSTEE’S RESPONSE TO AMENDED MOTION TO SELL REAL ESTATE (Doc. 131)

          Now comes Faye D. English, Chapter 13 Trustee herein (“Trustee”), and hereby responds

 to Debtor’s Amended Motion to Sell Real Estate (the “Amended Motion”) (Doc. 131).

          The Amended Motion seeks authority to sell Debtor’s residence located at 24 Bancroft

 Place, Hebron, OH 43025 (the “Real Property”). Debtor proposes to sell the Real Property and

 use the net sale proceeds in the approximate amount of $144,649.14 to pay off the remaining

 attorney fees and unsecured creditors at the current 1% dividend.

          Trustee does not oppose either the sale of the Real Property or the Debtors’ intent to pay

 the non-exempt net proceeds toward the plan. Trustee is filing this Response to clarify that in the

 event the net sale proceeds exceed the Debtor’s claimed homestead exemption in the amount of

 $136,925.00, those non-exempt sale proceeds will be administered by the Trustee for the benefit

 of unsecured creditors, which will result in an increased dividend to unsecured creditors.

          Trustee anticipates that the parties will be able to resolve this matter with an agreed order,

 but if unable to do so, respectfully requests that this Court set a hearing on the Amended Motion

 and grant such other and further relief as this Court deems just and proper.

                                                 Respectfully submitted,
                                                 /s/ Stacey A. O’Stafy
                                                 Faye D. English, Chapter 13 Trustee
                                                 Stacey A. O’Stafy (0070386), Staff Attorney
                                                 10 West Broad Street, Suite 1600
                                                 Columbus, OH 43215
                                                 (614) 420-2555 telephone / (614) 420-2550 facsimile
                                                 stacey.ostafy@ch13columbus.com
Case 2:16-bk-55404       Doc 135     Filed 02/11/21 Entered 02/11/21 15:22:08            Desc Main
                                    Document      Page 2 of 2



                                 CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing Response to Amended Motion to Sell Real
 Estate was served (i) electronically on the date of filing through the court’s ECF System on all
 ECF participants registered in this case at the email address registered with the court and (ii) by
 first class mail on February 11, 2021 addressed to:

        Colleen Theresa Carman
        24 Bancroft Street
        Hebron, OH 43025-9713


                                              /s/ Stacey A. O’Stafy
                                              Stacey A. O’Stafy (0070386)
